United States Court of Appeals
                          FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 10-1343                                                 September Term, 2010
                                                            FILED ON: MAY 27, 2011

United States Postal Service,

                                Petitioner

               v.

Postal Regulatory Commission

                                Respondents


       Before: HENDERSON , TATEL and BROWN , Circuit Judges.

                                              ORDER

        It is ORDERED by the court that the opinion filed by the court on May 24, 2011 be amended
as follows:

       On page 7, line -9: insert “first” between “our” and “inquiry.”

       On page 7, line -1, add the following footnote 4:
                      4
                       Our second inquiry will require us to proceed to Chevron step 2
               because the phrase “due to” has an additional—and ambiguous—meaning,
               which the Commission did not address. See infra pp. 9-11.

       On page 10, lines 6-7, substitute

               “due in part to” as well as “due only to”

       for

               “due in part to” as well as “due only to.”
On page 11, line 11, substitute

       latter
for
       second


                                            For the Court:
                                            Mark J. Langer, Clerk

                                      BY:   /s/
                                            Jennifer M. Clark
                                            Deputy Clerk




                                  2